Citation Nr: 0927036	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-16 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a left frontal parietal 
perfusion defect with dementia of the Alzheimer's type 
(dementia).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from January 1961 
to April 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Diego, California.  In that decision, the RO denied the claim 
for service connection for left frontal perfusion defect with 
dementia of the Alzheimer's type (claimed as brain damage).  

In February 2008, the Veteran testified before the 
undersigned at a Board hearing in San Diego, California.  A 
transcript has been associated with the file.  

The issue of service connection for a left frontal parietal 
perfusion defect with dementia of the Alzheimer's type is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. In a June 2003 decision, the RO denied service connection 
for left frontal perfusion defect with dementia of the 
Alzheimer's type (claimed as brain damage).  The Veteran did 
not file a notice of disagreement and the June 2003 decision 
became final.  

2. Evidence received since the June 2003 decision raises a 
reasonable possibility of substantiating the service 
connection claim for a left frontal parietal perfusion defect 
with dementia of the Alzheimer's type.  



CONCLUSIONS OF LAW

1. The June 2003 rating decision that that denied the 
Veteran's service connection claim for a left frontal 
parietal perfusion defect with dementia of the Alzheimer's 
type is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).  

2. Evidence received since the June 2003 rating decision is 
new and material, and the service connection claim for a left 
frontal parietal perfusion defect with dementia of the 
Alzheimer's type is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 (West 2002), 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008), eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied with 
regard to the Veteran's claim to reopen the previously denied 
issue of entitlement to service connection for dementia, in 
the present case, the Board concludes that this law does not 
preclude the Board from adjudicating this matter.  The Board 
is taking action favorable to the Veteran with regard to the 
new and material issue on appeal, and a decision at this 
point poses no risk of prejudice to him.  See, Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).  

II. Legal Criteria 

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a) (2008).  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

III. Analysis

The RO first considered the Veteran's claim for a left 
frontal parietal perfusion defect with dementia of the 
Alzheimer's type (claimed as brain damage) in June 2003.  The 
RO denied the claim and the Veteran did not file a notice of 
disagreement; the decision became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).  

The Veteran claims that his current diagnosis of early 
Alzheimer's disease was due to head trauma sustained while in 
the military.  The Veteran states he was a boxer while in 
service.  

The evidence before VA at the time of the prior final 
decision in June 2003 included service treatment records, 
private medical records, VA medical records, and statements 
from the Veteran.  A service treatment record shows that at 
some point (the month is November but the year is obscured) 
the Veteran reported he fell down the stairs of an embankment 
on the street the night before.  Upon physical examination, a 
slight deviation of the bridge of his nose was noted.  An X-
ray revealed a small fracture of the nasal bone.  Treatment 
records also denote the Veteran was fit for confinement or 
the post stockade in January and February of 1964 and in 
November 1963.  A February 1964 separation examination shows 
the Veteran reported dizziness and fainting spells.  

VA medical records from February and March 1973 show the 
Veteran underwent a rhinoseptoplasty.  A VA radiographic 
report from September 1974 showed an essentially normal 
skull, although calcification was noted.  

An October 1997 letter from a private doctor includes a 
history of memory loss following a myocardial infarction in 
1990 and that the Veteran was told that he had had a stroke.  
The physician commented that the Veteran may have had "an 
anoxic event of some sort, leaving him with a diffuse brain 
injury."  An April 2000 private cerebral imaging report 
findings suggested dementia of the Alzheimer's type.  A 
private magnetic resonance imaging report (MRI) from the same 
month showed mild to moderate cortical volume loss and 
suggested Alzheimer's disease.  It stated: "Repetitive 
posttraumatic changes are also a consideration, although the 
lack of underlying white matter abnormality makes this 
somewhat less likely."  

In an October 2001 statement, the Veteran asserts he "boxed 
for the Army for about six months to a year" while in 
service.  He recalled sustaining multiple blows to the head 
and being hit in the face with a rifle butt during training.  

A January 2003 private doctor letter states the Veteran fell, 
fractured his nose, and suffered head trauma while in 
service.  Since that time, he reported having "mentation 
problems."  

A June 2003 VA medical opinion was obtained in regard to a 
relationship between boxing while in service and his head 
trauma.  The doctor writing the opinion noted there was no 
documentation of treatment for trauma sustained as a result 
of a boxing match.  The opinion reads: "In the absence of 
evidence which supports the Veteran's contention that he was 
a boxer in service, it is my medical opinion that it is more 
likely than not that the veteran's cerebral abnormalities are 
not related to his military experience."  

Evidence received since the June 2003 decision includes VA 
medical records, statements from the Veteran, and one private 
medical record.  The private record is an emergency room 
report from January 2002 where the Veteran was diagnosed with 
left arm numbness, secondary to a migraine.  A December 2003 
VA primary care note showed the Veteran's history of stroke 
and memory problems of questionable etiology.  Vascular 
dementia was noted.  

In a February 2004 VA PTSD intake record, his memory was 
described as adequate, but vague.  A VA stroke clinic record 
from May 2004 noted the Veteran was a poor historian with a 
poor memory.  His memory problems were suggestive of 
Alzheimer's disease.  A July 2004 VA stroke clinic document 
showed an impression of "a mild cognitive defect versus 
dementia pugilistica."  

In the Veteran's August 2004 claim to reopen, he stated that 
a VA neurologist had determined that his brain damage was not 
due to Alzheimer's, but instead due to trauma.  Pictures 
submitted by the Veteran show him in his uniform with slight 
dark circles and at least one puffy eye.  Upon closer 
inspection of one of these aged black and white photographs, 
what appears to be a small white bandage on the Veteran's 
nose is visible.  

A June 2005 VA neuropsychological consultation shows the 
Veteran underwent extensive testing after being referred for 
memory problems.  The Veteran reported a history of boxing 
and frequent physical fights with coworkers.  He mentioned 
past outpatient psychological treatment around 1990 
("approximately 15 years ago") when he was diagnosed with 
intermittent explosive disorder.  He was judged to be a 
questionable historian.  As a result, it was acknowledged 
that the testing reflected an over-estimate of his deficits.  
The impression was that despite the lack of test effort, it 
was still clear that the Veteran was suffering from dementia, 
not otherwise specified.  

At the February 2008 Board hearing, the Veteran stated the 
pictures he submitted showed his black eyes and cast on his 
nose; purportedly from boxing.  (Board Transcript, p 9.)  The 
Veteran mentioned he would be involved in fights inside and 
outside the ring.  (Board Transcript, p 18.)  

The Board finds that new and material evidence has been 
submitted subsequent to the June 2003 RO rating decision.  
The most significant additional pieces of evidence include 
the June 2005 VA neuropsychological consultation, July 2004 
VA stroke clinic record, the pictures of the Veteran's face, 
and the Veteran's testimony at the February 2008 Board 
hearing.  This new evidence, either by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the Veteran's 
service connection claim.  It raises a reasonable possibility 
of establishing the claim.  38 C.F.R. § 3.156(a).  The 
evidence is considered new and material and the claim for 
service connection for schizophrenia is reopened.  


ORDER

New and material evidence has been received to reopen a 
previously denied service connection claim for a left frontal 
parietal perfusion defect with dementia of the Alzheimer's 
type.  


REMAND

The Veteran's service personnel records have not been 
obtained.  At the February 2008 Board hearing, the Veteran 
mentioned he was in several fights while in service; he 
states he was a boxer but also asserts he took part in non-
sanctioned fights.  (Board Transcript, p 18.)  Service 
personnel records should be requested.  

Also, at the February 2008 Board hearing, the Veteran 
mentioned that he was attempting to obtain private records 
from mental health treatment facility.  (Board Transcript, p 
5.)  On remand, an attempt should be made to obtain these 
records.  

Finally, the Veteran should be afforded a VA examination to 
determine whether his current diagnosis of a left frontal 
parietal perfusion defect with dementia of the Alzheimer's 
type is related to his service.  

Accordingly, the case is REMANDED for the following action: 

1. Obtain the Veteran's service personnel 
records and associate them with claims 
folder.  All efforts to obtain these 
records should be fully documented.  If 
the records are not available, a negative 
response should be associated with the 
file.  

2. Attempt to obtain medical records from 
the mental health facility the Veteran 
reported attending in the early 1990s.  
Again, document efforts to obtain the 
records and if the records are not 
available, a negative response should be 
associated with the file.  

3. After the above development is completed, 
schedule the appellant for a VA examination 
to determine the nature, extent, and 
etiology of his dementia.  The claims folder 
and a copy of this remand must be made 
available to the examiner in conjunction 
with the examination.  All indicated testing 
should be conducted.  All pertinent 
pathology should be noted in the examination 
report.  

The examiner should address: 
*	whether there is a 50 percent 
probability or greater that the 
Veteran's dementia is related to 
service;  
*	the October 1997 private medical 
report noting a possible anoxic event 
and brain injury in 1990;
*	the June 2003 VA medical opinion;
*	the July 2004 VA stroke clinic 
record;
*	and the June 2005 neuropsychological 
consultation record.  

The rationale for all opinions must be 
provided.  

4. Re-adjudicate the issue of entitlement 
to service connection for a left frontal 
parietal perfusion defect with dementia of 
the Alzheimer's type.  If the decision 
remains in any way adverse to the Veteran, 
he and his representative should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and regulations 
considered pertinent to the issue 
remaining on appeal as well as a summary 
of the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any unscheduled examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2008).  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


